Title: [Diary entry: 31 July 1788]
From: Washington, George
To: 

Thursday 31st. Thermometer at 68 in the Morning—74 at Noon and 72 at Night. Wind still at No. Et. but not hard at any time of the day—tolerably clear. Rid to all the Plantations. At the Ferry—five Plows were at Work as yesterday. The other

hands were hilling or hoeing Corn, though the ground was very heavy and wet. At French’s—The People with those from Dogue Run were pulling flax and cutting a few latter Oats. At Muddy hole—Seven Plows (including those from D. Run) were at work. The other hands (except 5 in the Corn grd. at the Mansn. Ho. were employed in gettg. in & stacking Barley. In the Neck—9 Plows were turning in B. Wheat. The other hands were weeding Pease, & getting in & stackg. Oats. Mrs. Dulany & her daughter, and Doctr. Craik & Mr. B. Grymes dined here all of whom went away afterwards.